Citation Nr: 0309110	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for hearing loss in the 
right ear.

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral perforation of the 
tympanic membranes.

Entitlement to a compensable evaluation for service-connected 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma (OK), that denied the veteran's 
claim of entitlement to service connection for hearing loss 
in the right ear, denied the veteran's claim of entitlement 
to service connection for tinnitus, including as secondary to 
service-connected bilateral perforation of the tympanic 
membranes, and granted the veteran's claim of entitlement to 
service connection for hearing loss in the left ear and 
evaluated it as 0 percent disabling (non-compensable).

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in June 2002.  Following further 
development of these claims, they subsequently were returned 
to the Board.


FINDINGS OF FACT

1.	The objective evidence of record does not demonstrate that 
the veteran suffers from a current disability manifested 
by hearing loss in the right ear.

2.	The objective evidence of record does not demonstrate that 
the veteran suffers from tinnitus, to include as secondary 
to service-connected bilateral perforation of the tympanic 
membranes.

3.	The objective evidence of record does not demonstrate that 
the veteran is entitled to a compensable evaluation for 
his service-connected hearing loss in the left ear.


CONCLUSIONS OF LAW

1.	A right ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.	Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

3.	The criteria for a compensable evaluation on the veteran's 
service-connected hearing loss in the left ear have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.385, 4.85 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate the veteran's 
claim of entitlement to service connection for hearing loss 
in the right ear, his claim of entitlement to service 
connection for tinnitus, including as secondary to service-
connected bilateral perforation of the tympanic membranes, 
and his claim of entitlement to a compensable evaluation for 
his service-connected hearing loss in the left ear 
(hereinafter, the "claims").  The veteran and his 
representative were provided copies of the November 1999 
rating decision which denied all 3 of these claims (as noted 
above).  They were issued copies of the statement of the case 
in November 2000 which explained, among other things, VA 
regulations relating to resolving reasonable doubt in the 
veteran's favor, the principles of service connection 
(including direct and secondary service connection, and 
chronicity and continuity of symptoms), and how hearing 
impairment is evaluated by VA.  They were specifically 
notified in the statement of the case that the medical 
evidence then of record had failed to establish that the 
veteran had a hearing loss in the right ear sufficient for VA 
compensation purposes, that the medical evidence then of 
record failed to establish a diagnosis of tinnitus related to 
the veteran's service, and that the medical evidence then of 
record failed to establish that the requirements for a 
compensable evaluation had been met for the veteran's 
service-connected hearing loss in the left ear.  

Additionally, the veteran and his representative also were 
provided copies of the transcript of the Travel Board hearing 
held before the undersigned Veterans Law Judge in June 2002.  
They were notified by letter from the RO in June 2002 that 
his appeal had been certified to the Board and requested that 
the veteran send any additional evidence concerning his 
appeal to the Board.  They also were notified by letter from 
the RO in November 2002 that the veteran was being scheduled 
for an audiology examination at the VA Medical Center in 
Oklahoma City, OK (hereinafter, "VAMC Oklahoma City"), 
following a request from the Board that the RO develop 
additional evidence on these claims.  Finally, the veteran 
and his representative were notified by letter from the RO in 
December 2002 that the Board had received a report of the 
veteran's audiology examination at VAMC Oklahoma City, 
enclosed copies of this report, and requested that the 
veteran submit any additional evidence or argument in support 
of his claims or send back to the Board a signed statement 
indicating that he had no further evidence or argument to 
present in support of his claims. 

The record also reflects that VA has met its duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claims.  Specifically, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, including his available service 
medical records and VA treatment records.  At the Travel 
Board hearing in June 2002, the veteran provided VA with a 
copy of the results of a private audiogram accomplished at 
Nu-Sound, Oklahoma City, OK (hereinafter, "Nu-Sound"), in 
May 2002.  Further, an adequate, contemporaneous audiology 
examination of the veteran was accomplished at VAMC Oklahoma 
City in November 2002, copies of which were forwarded to the 
veteran and his representative in December 2002 (as noted 
above).  Finally, the veteran informed VA in January 2003 
that he had no further evidence or argument to present in 
support of his claims.  

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claims and has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claims 
and that no reasonable possibility exists that any further 
development would aid in substantiating the claims.  
Therefore, there is no further action necessary to comply 
with the provisions of the VCAA or its implementing 
regulations.  Accordingly, the veteran will not be prejudiced 
as a result of the Board deciding his claims.

The evidence of record on these claims consists of the 
veteran's DD-214; the veteran's available service medical 
records; a report of the veteran's VA audiology examination 
accomplished at VAMC Oklahoma City in November 1999; a report 
of the veteran's VA ear disease examination accomplished at 
VAMC Oklahoma City in November 1999; results of the veteran's 
private audiogram accomplished at Nu-Sound in May 2002; the 
veteran's testimony at the Travel Board hearing conducted in 
June 2002; and a report of the veteran's VA audiology 
examination accomplished at VAMC Oklahoma City in November 
2002.

A review of the veteran's DD-214 indicates that he was 
awarded the Combat Action Ribbon, the Purple Heart Medal, and 
his military occupational specialty (MOS) was as a rifleman.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in June 1966, 
his hearing was within normal limits.  The veteran reported 
no history of ear trouble on the medical history report taken 
at his enlistment physical examination and he was found 
qualified for enlistment.  It was noted in the veteran's 
service medical records that he sustained a blast concussion 
from enemy artillery while in Vietnam in September 1967.  On 
examination in September 1967, it was noted that the veteran 
had blood in both ears and his left ear was bleeding.  The 
veteran was diagnosed with bilateral perforated ear disease 
on examination dated October 18, 1967.  It was noted that on 
examination dated October 20, 1967, the veteran had a blood 
clot in his right ear and his left ear drum was slightly red.  
No infection was seen at that time.  The examiner opined in 
November 1967 that the veteran had eustachian tube 
insufficiency in the left ear, although it was noted in 
December 1967 that the veteran's left ear looked better.  
Finally, the veteran's discharge physical examination in 
August 1969 noted that the veteran's hearing was normal 
(15/15) bilaterally, he was qualified for separation, and he 
did not require treatment or hospitalization.  

It is noted that the RO granted the veteran's claim of 
entitlement to service connection for bilateral perforated 
tympanic membranes in a rating decision issued in October 
1972, among other things, evaluating this disability as 0 
percent disabling (non-compensable).  This decision was not 
appealed.

On audiology examination at VAMC Oklahoma City in November 
1999, the veteran complained of bilateral hearing loss for 
approximately 5 or 6 years and bilateral tinnitus that 
occurred, according to the veteran, "only when I fly."  The 
veteran reported bilateral tympanic membrane perforations 
secondary to "a mortar round" in 1967, and indicated both a 
positive history of noise exposure in service and exposure to 
various weaponry during combat.  

Audiometric testing accomplished at VAMC Oklahoma City in 
November 1999 revealed that the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
25
LEFT
15
10
30
55
65

The pure tone averages for the right and left ear were 23 
decibels (dB) and 40 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 96 percent at 60 dB in 
the right ear and of 88 percent at 65 dB in the left ear, and 
it was noted that these results were good bilaterally.  
Impedance audiometry test results revealed type A (within 
normal limits) tympanograms (or tympanic membranes) 
bilaterally, consistent with normal middle ear function.  The 
impressions were mild high frequency sensori-neural hearing 
loss from 3000 Hertz (Hz) and above for the right ear and 
mild to severe sensori-neural hearing loss from 2000 Hz and 
above for the left ear.

On ear disease examination accomplished at VAMC Oklahoma City 
in November 1999, it was noted that the veteran complained of 
ringing in his ears when flying, ruptured tympanic membranes 
following a mortar blast, and decreased speech 
discrimination.  The examiner noted that the veteran's 
tympanic membranes apparently had healed as no surgery had 
been done on them.  The veteran stated that he had had a 
headache and decreased hearing after the mortar blast.  He 
also denied any current dizziness and nasal or throat 
problems.  Physical examination of the veteran revealed, 
among other things, that his pinna (auricles or external 
ears) were symmetrical, and he had intact tympanic membranes 
and a healed scar on the anterior right ear drum.  The 
diagnosis was high frequency sensori-neural hearing loss.  

In his notice of disagreement, filed in November 2000, the 
veteran stated that his hearing problems had originated in 
service.  In his Form 9, filed in December 2000, the veteran 
stated that he could not hear "sufficiently to function as 
normal," and his loss of hearing had resulted from injuries 
suffered during service.  The veteran stated that he had 
received several in-service treatments "for pain in the ear 
and loss of hearing" following his return to the United 
States from service in Vietnam.  

A report of the veteran's audiogram accomplished at Nu-Sound 
in May 2002 showed, among other things, that the veteran's 
speech discrimination test results were 100 percent in the 
right ear, 88 percent in the left ear, and 100 percent 
binaural.  No impression was provided.

In testimony at the Travel Board hearing held before the 
undersigned Board member in June 2002, the veteran stated 
that his hearing problems had begun when his eardrums had 
been perforated after being wounded in Vietnam.  He stated 
that he could not hear at all for 2 or 3 days after being 
wounded and that his hearing had never come back to what it 
was before being wounded.  The veteran testified that the 
ringing in his ears was not constant.  He testified further 
that he had been treated several times while in service at 
medical facilities in Da Nang, Vietnam, and at Camp 
Pendleton, California, for his ear problems, he could not 
hear normal conversation, he had compensated for his hearing 
loss since service by changing his behavior, and he had 
trouble hearing conversations when there was other background 
noise present.

During the veteran's most recent VA audiology examination 
accomplished at VAMC Oklahoma City in November 2002, the 
veteran complained of difficulty hearing and understanding 
other people at meetings and ringing in his ears when he 
flew.  The examiner noted that the ringing in the veteran's 
ears was definitely altitude related, because the veteran 
reported that the ringing started when the plane was up in 
the air (basically at full altitude) but that it was gone by 
the time he got down to baggage claim.  The veteran denied 
dizziness, otalgia, or surgery in either ear.  The veteran's 
history was noted as before, including the 1967 incident when 
a mortar explosion occurred near him, causing a perforated 
tympanic membrane in 1 ear which self-healed and no surgery 
had been required.  It also was noted that the veteran had 
worked for the Oklahoma Highway Patrol following service.  
Although he stated that he had used hearing protection when 
qualifying in firearms as a highway patrol officer, the 
examiner concluded that this was unlikely because hearing 
protection was not required when the veteran had worked as a 
highway patrol officer.  

Autoscopic examination accomplished at VAMC Oklahoma City in 
November 2002 did not show scarring on either eardrum.  The 
examiner noted that, although the veteran reported that he 
had experienced symptoms of tinnitus, this disability also 
was altitude-related, was most likely vascular tinnitus, and 
was not service-connected.  Speech audiometry revealed speech 
recognition ability of 100 percent bilaterally, which the 
examiner diagnosed as excellent.  The examiner also noted 
that, since impedance audiometry yielded normal type A 
tympanograms (or tympanic membranes) bilaterally, the veteran 
had normal middle ear function bilaterally.  The veteran's 
four frequency pure tone threshold average was 19 dB in the 
right ear and 44 dB in the left ear, respectively.  
Audiometric testing revealed that the veteran's pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
25
LEFT
5
10
35
60
70

In a summary of audiology findings included in the report of 
the veteran's examination accomplished in November 2002, the 
examiner noted that the diagnosis was normal hearing 
sensitivity in the right ear and normal hearing sensitivity 
from 250 Hz through 1000 Hz in the left ear with a sloping, 
mild to moderately severe sensorineural hearing loss from 
2000 to 4000 Hz and then a moderately severe to severe 
sensorineural hearing loss from 6000 to 8000 Hz.

In a handwritten note at the bottom of the report of the 
veteran's VA examination accomplished in November 2002, the 
examiner noted that she had reviewed the veteran's claims 
folder and, in her opinion, the veteran's left ear had 
experienced more trauma than the right ear even though both 
tympanic membranes had been perforated during the concussion 
blast that had injured the veteran during service in 1967 (as 
noted above).  The examiner stated that it was possible that 
some of the veteran's current hearing loss in the left ear 
was service connected, though the veteran's post-service 
employment in the highway patrol most likely contributed to 
the hearing loss.  The examiner also stated that it was as 
likely as not that some portion (less than 50 percent) of the 
veteran's hearing loss in the left ear was service connected.  
Finally, the examiner stated again that the veteran's 
tinnitus was probably vascular in origin and was not service-
connected.

In a statement filed in January 2003, the veteran said that 
the November 2002 examination was "full of innuendoes and 
false information."  He stated that he had been issued 
hearing protection while in service and after service while 
working for the highway patrol and that there was scarring on 
one of his eardrums.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  In addition, service connection may also 
be warranted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  
"Satisfactory evidence" is credible lay or other evidence.  
See Collette v. Brown, 82 F.3d 389, 392-93 (Fed.Cir. 1996).  
Such credible lay evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2002).  Although 
38 U.S.C.A. § 1154(b) does not establish a presumption of 
service connection, see Collette, 82 F.3d, at 392, it eases 
the combat veteran's evidentiary burden of demonstrating that 
an in-service incident occurred to which the current 
disability may be connected.  See also Caluza v. Brown, 7 
Vet.App. 498, 507 (1995); Russo v. Brown, 9 Vet.App. 46, 50 
(1996).  Therefore, "[s]ection 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular injury was incurred...in service[,] but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet.App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet.App. 521, 524 (1996)).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory thresholds in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Taking into account all of the evidence outlined above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that all of the veteran's claims should be 
denied.  First, in denying the veteran's claim of entitlement 
to service connection for hearing loss in the right ear, the 
Board notes that none of the medical evidence submitted by 
the veteran on this claim demonstrates that he suffers from 
hearing loss in the right ear to a compensable degree.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.385 
(2002).  Although the VA examiner's impression in November 
1999 was mild hearing loss above 3000 Hertz (Hz) for the 
right ear, the veteran's pure tone thresholds for the right 
ear at that time did not satisfy the criteria for a 
compensable evaluation under 38 C.F.R. § 3.385 (2002). 
Further, the report of the veteran's audiogram accomplished 
at Nu-Sound in May 2002 showed that the veteran's speech 
discrimination test results were 100 percent in the right 
ear.  Finally, at the veteran's most recent VA audiology 
examination in November 2002, the impression was normal 
hearing in the right ear.  

Second, in denying the veteran's claim of entitlement to 
service connection for tinnitus, including as secondary to 
service-connected bilateral perforation of the tympanic 
membranes, the Board notes that the veteran consistently has 
reported that his tinnitus had affected him only when he 
flew.  On VA audiology examination in November 1999, although 
the veteran reported perforation of his bilateral tympanic 
membranes during service and occasional tinnitus, test 
results revealed both normal bilateral tympanic membranes and 
normal middle ear function.  On VA ear disease examination in 
November 1999, the examiner noted the veteran's reported 
history of occasional tinnitus and also noted that the 
tympanic membranes apparently had healed.  This examiner did 
not find that the veteran's tinnitus was service-connected.  
The VA examiner who saw the veteran in November 2002 also 
noted the veteran's consistent statements regarding the 
severity of his tinnitus and also concluded that this 
disability was not service-connected.  Autoscopic examination 
of the veteran in November 2000 did not show scarring on 
either eardrum, again reflecting earlier results that the 
veteran's bilateral tympanic membranes had healed or were 
normal.  Even after reviewing the veteran's claims folder in 
November 2002 following his most recent audiology 
examination, the VA examiner concluded that the veteran's 
tinnitus was altitude-related, vascular in origin, and not 
service-connected.

Third, in denying the veteran's claim of entitlement to a 
compensable evaluation for hearing loss in the left ear, the 
Board notes that none of the medical evidence submitted by 
the veteran on this claim demonstrates that he suffers from 
hearing loss in the left ear to a compensable degree.  See 
Hensley v. Brown, 5 Vet.App. 155 (1993); 38 C.F.R. § 3.385 
(2002).  Although speech audiometry revealed speech 
recognition ability of 88 percent at 65 dB in the left ear on 
examination in November 1999, the examiner concluded at that 
time that this score was a good result.  Further, speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally on examination in November 2002, and the VA 
examiner stated that this score was an excellent result.  
Finally, the VA examiner who saw the veteran in November 2002 
concluded that it was as least as likely as not that the 
veteran's post-service employment as a highway patrol officer 
had contributed to his hearing loss in the left ear.  

The Board also notes that it considered the applicability of 
38 U.S.C.A. § 1154(b) to the veteran's claim of entitlement 
to a compensable evaluation for hearing loss in the left ear.  
An appellant is competent to provide lay evidence regarding 
the incurrence of an in-service injury, with the credibility 
of this evidence presumed by the Board, if the appellant is a 
combat veteran.  38 U.S.C.A. § 1154(b) (West 1991).  As noted 
above, the veteran's DD-214 indicated that he had served in 
combat because he was awarded a Combat Action Ribbon and a 
Purple Heart Medal.  Further, the veteran has reported 
consistently the facts surrounding an in-service injury to 
his left ear.  Therefore, under 38 U.S.C.A. § 1154(b) and the 
cases interpreting this provision, the veteran has 
established a factual basis upon which the Board now finds 
that a left ear injury was incurred in service.  See Cohen, 
Collette, Libertine, Russo, and Caluza, all supra.  However, 
as the United States Court of Appeals for Veterans' Claims 
noted in Cohen, supra, the veteran cannot establish an 
etiological link between an in-service injury (the incurrence 
of which can be established by lay evidence of combat 
service) and a current disability only using evidence of 
combat service.  Thus, although the Board finds that the 
evidence of record establishes that the veteran incurred a 
left ear injury in service, based on a review of evidence 
establishing that he was a combat veteran, there is no 
evidence of record on this claim providing a medical nexus 
between the veteran's in-service left ear injury and his 
currently diagnosed hearing loss in the left ear.  Absent 
such medical nexus evidence, the veteran is not entitled to a 
compensable evaluation for hearing loss in the left ear.

It is noted that the remaining evidence on which the veteran 
relies to establish his entitlement to a compensable 
evaluation for service-connected hearing loss in his left ear 
are lay statements alleging that his currently diagnosed 
hearing loss is connected to the in-service left ear injury 
that has been established by other credible evidence.  In 
this regard, the Board notes that, as a lay person without 
proper medical training and expertise, the veteran is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that the veteran's 
currently diagnosed hearing loss in the left ear is related 
medically to his in-service left ear injury.

In conclusion, the Board notes that it is sympathetic to the 
veteran's continuing hearing problems.  However, given all of 
the foregoing, the Board denies the veteran's claim of 
entitlement to service connection for hearing loss in the 
right ear, denies the veteran's claim of entitlement to 
service connection for tinnitus, to include as secondary to 
service-connected bilateral perforation of the tympanic 
membranes, and denies the veteran's claim of entitlement to a 
compensable evaluation for service-connected hearing loss in 
the left ear.




ORDER

1.	Entitlement to service connection for hearing loss in the 
right ear is denied.

2.	Entitlement to service connection for tinnitus, to include 
as secondary to service-connected bilateral perforation of 
the tympanic membranes, is denied.

3.	Entitlement to a compensable evaluation for service-
connected hearing loss in the left ear is denied.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

